DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/09/20 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7-9, 11, 12, and 14 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by U. S. Patent No. 5,976,089 to Clark.
Regarding Claims 1 and 8, Clark teaches an ultrasound imaging apparatus comprising: an ultrasound transceiver configured to transmit an ultrasound signal to an object and receive an ultrasound echo signal reflected from the object, based on a beamforming parameter of the ultrasound imaging apparatus (fig. 1 element 14 teaches an ultrasonic probe); and an image processor configured to generate scanning lines forming a frame based on the received ultrasound echo signal, the beamforming (fig. 3 teaches beamformers)  parameter generate sub-frames by sorting the scanning lines into respective groups having the scanning lines with a same  beam pattern the generated sub-frames, recombine the scanning lines from the image-processed sub-frames, and generate an ultrasound medical image corresponding to the frame based on the recombined scanning lines, wherein the beamforming parameter comprises at least one of beamforming method a frequency of the ultrasound signal, or a size of an aperture of the ultrasound imaging apparatus, wherein the beamforming parameter comprises the type of beamforming method (fig. 3a and col. 6 lines 21-24 teaches different beamformer parameters; figs. 4aand 4b teaches multiple scan lines combined to form images; fig. 5 teaches increasing and decreasing transmit aperture, which is a parameter).  
Regarding Claim 2 and 9, Clark teaches a display configured to display the generated ultrasound medical image (fig. 1 element 24 teaches a display).  
Regarding Claim 4 and 11, Clark teaches the ultrasound signal comprises a first ultrasound signal and a second ultrasound signal having focal points at different 
Regarding Claim 5 and 12, Clark teaches that the image processor is configured to generate the scanning lines corresponding to a one-time transmitted ultrasound signal, based on one or more of the received ultrasound echo signals (Figs. 4a and 4b teaches scan lines 44 and 46).  
Regarding Claim 7 and 14, Clark teaches that the image processor is configured to generate the ultrasound medical image by rearranging the scanning lines in the image-processed sub-frames in an order in which the scanning lines were originally arranged, prior to have been sorted into the respective groups (col. 3 lines 12-16 teaches arranging scan lines).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 5, 7-9, 11, 12, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793